Title: To James Madison from Charles P. Howard, 1 April 1811
From: Howard, Charles P.
To: Madison, James


Dr. Sir,Woodly. April 1 1811
Docr. Willis particularly requested that so soon as he was no more you should be informd of it. I have now to inform you that the melancholy event took place about noon this day. He was 36 years & about 6 Months Old; as Docr. Willis was well known in your City & has many friends there, perhaps it may be well to have it announced in Gales, paper and as he was personally known to the Editor it may be sufficient to leave the form to him, but of which you will be the best Judge yourself. All friends are well. With Esteem
C. P. Howard
